Exhibit 10.1


NOODLES & COMPANY
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED JULY 26, 2017


I. PURPOSE
1.1 The purpose of the Noodles & Company Compensation Plan for Non-Employee
Directors (this “Plan”) is to provide a comprehensive compensation program to
attract and retain qualified individuals who are not employed by Noodles &
Company (the “Company”) or its subsidiaries to serve on the Company’s Board of
Directors. In particular, this Plan aligns the interests of such directors with
those of the Company’s shareholders by providing that a significant portion of
such directors’ compensation is directly linked to the value of the Company’s
common stock. This amendment and restatement of the Plan is effective beginning
July 26, 2017.
1.2 Non-Covered Non-Employee Directors. This Plan shall not apply to any
non-employee director serving on the Company’s Board of Directors who formerly
held a management position at the Company, and no such individual shall be
eligible for any grants or payments hereunder. For purposes of this Plan a
“management position” is defined to include the Company’s Chief Executive
Officer, Chief Financial Officer, General Counsel, Chief Operations Officer,
Chief Marketing Officer, and equivalent positions thereto.
II. CASH RETAINERS
2.1 Annual Board Retainer. Except as provided in Section 2.4 of this Plan, each
non-employee director shall be entitled to receive an annual cash retainer for
his or her Board service, in such amount as determined by the Board of Directors
from time to time, which shall be payable in quarterly installments. As of
December 30, 2015, this amount is $50,000.
2.2 Committee Retainer. A non-employee director appointed as a member of a
standing committee of the Board of Directors shall receive an annual cash
retainer, payable in quarterly installments, in such amount as determined by the
Board of Directors from time to time. These committee retainers are in addition
to the annual retainer set forth in Section 2.1 above.
2.3 Retainer for Committee Chairs. A non-employee director appointed to chair a
standing committee of the Board of Directors shall be paid an annual cash
retainer, payable in quarterly installments, in such amount as determined by the
Board of Directors from time to time. These committee chair retainers are in
addition to the retainers set forth in Sections 2.1 and 2.2 above.
2.4 Retainer for Lead Independent Director. A non-employee director appointed to
act as Lead Independent Director (“LID”) shall receive an additional cash
retainer for his or her service as LID, in such amount as determined by the
Board of Directors from time to time, which shall be paid in quarterly
installments. As of July 26, 2017 this amount is $20,000 per annum. This
retainer is in addition to the retainers set forth in Sections 2.1 through 2.3
above.
2.5 Pro-Rata Retainer. A non-employee director who commences service after the
Annual Meeting of Shareholders shall be entitled to a pro-rated annual cash
retainer as well as pro-rated annual committee and committee chair retainers, or
an additional retainer for acting as LID, as applicable, and as approved by the
incumbent non-employee directors. The amount of the retainer(s) shall be
determined based on the number of full months during the year that a new
non-employee director is in active service. The pro-rated portion of the annual
retainer, if any, shall be payable in quarterly installments.
III. EQUITY AWARDS
3.1 Company’s Stock Incentive Plan. Grants of equity awards made under this Plan
shall be made under the Company’s stock incentive plan that is in effect from
time to time (“Stock Plan”). The terms “Fair Market Value” and “Stock” used in
this Article III shall have the meanings set forth in the Stock Plan.


1

--------------------------------------------------------------------------------




3.2 Annual Retainer Grants. At the close of business on the date of each Annual
Meeting of Shareholders, each non-employee director who then continues as a
member of the Board of Directors may be granted restricted stock units (“RSUs”)
in such amounts as determined by the Board of Directors from time to time.
Notwithstanding the foregoing, the Board of Directors may grant any one or more
of the awards set forth under the Stock Plan in such amounts and on such terms
as determined by the Board of Directors from time to time. As of December 30,
2015, the Fair Market Value of the RSUs granted is $50,000.
3.3 Vesting of RSUs. A non-employee director’s RSUs shall be fully vested upon
grant. 
3.4 Pro-Rata Awards. A non-employee director who commences service after the
Annual Meeting of Shareholders will receive a pro-rated equity award at the next
Annual Meeting of Shareholders based upon the Fair Market Value of the equity
award granted to the incumbent non-employee directors in the year in which such
director was appointed or as otherwise approved by the incumbent non-employee
directors. The amount of the award shall be determined based on the number of
full months during the year that a new non-employee director is in active
service.
3.5 Settlement of RSUs. The RSUs shall be settled by delivering shares of Stock
promptly following vesting. Notwithstanding the foregoing, at the election of
the non-employee director, settlement of the Stock may be deferred until the
earlier of the director’s separation from Board service or a change in control
of the Company, provided that any such election shall comply with the
requirements of Section 409A of the Internal Revenue Code.
IV. ADDITIONAL PROVISIONS
4.1 This Plan shall be administered by the Board of Directors, which shall have
the power to interpret this Plan and amend it from time to time as it deems
proper. To the fullest extent practicable, however, the terms and conditions of
the Stock Plan shall be applicable to equity awards granted under this Plan.
4.2 This Plan may be suspended or terminated at any time by action of the Board
of Directors. Notwithstanding any such suspension or termination, the Company
shall remain obligated to pay cash retainer amounts earned but not yet paid and
any outstanding equity awards under this Plan will continue to be governed by
the terms of this Plan as in effect at the time of such suspension or
termination, the Stock Plan or a prior stock plan, as applicable, and any
applicable stock incentive award agreements.
4.3 Unless otherwise provided by the Board of Directors, the right to receive
any compensation under this Plan, whether under new or outstanding equity
awards, may not be transferred, assigned, or subject to attachment or other
legal process.
4.4 To the extent any amounts paid under this Plan are subject to Section 409A
of the Internal Revenue Code, this Plan will be interpreted in a manner to
comply with the requirements of Section 409A of the Internal Revenue Code.
4.5 Subject to Sections 4.2 and 4.3 above, any outstanding equity awards under
this Plan will continue to be governed by the terms of this Plan as in effect at
the time such awards were granted.
4.6 This Plan shall be governed by and subject to the laws of the State of
Delaware and applicable Federal laws.


2